Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The Applicants’ response to the office action filed on 16 June 2020 has been considered and acknowledged.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 June 2020 has been entered.
	

Status of the Application
	
Claims 1-13, 50 and 51 are pending and under examination.


Allowable Subject Matter
Claims 1-13, 50 and 51 are allowed.  
The following is an examiner’s statement of reasons for allowance:
The closest prior art discloses methods of methylation analysis comprising attaching a single adapter to both ends of a target nucleic acid; extending the 3’ ends of the adapter-ligated target nucleic acids using methyl dCTP and subjecting the resultant nucleic acid product to primer extension with a first primer followed by primer extension of the extension product with a second primer. 

Furthermore, Gormley et al. disclose a method of methylation analysis comprising generating adapter-ligated nucleic acids comprising methylated dCTP nucleotides and subjecting the products to bisulfite treatment followed by primer extension, wherein primer extension comprises annealing a first primer and conducting a first primer extension followed by annealing a second primer to the extension product for a second amplification prior to sequencing (e.g. para 0093-0094, pg. 9; Fig. 2, US20090148842).
However, the prior art does not teach or fairly suggest a combination of steps comprising using a first oligonucleotide primer, wherein a guanine in the first oligonucleotide primer hybridizes with the dCTP analog in the 3' end of the single-stranded DNA fragment  and the second oligonucleotide primer has the same sequence as the first oligonucleotide primer except that the second oligonucleotide primer has an adenine at a location corresponding to the guanine in first oligonucleotide primer that hybridizes with the dCTP analog in the 3' end of the single-stranded DNA fragment, thereby generating a second extension product,  as recited by the claimed method.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHANA S KAUP whose telephone number is (571)272-6897.  The examiner can normally be reached on M-F 7-10 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAHANA S KAUP/Examiner, Art Unit 1639